UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2009 FORCE FUELS, INC. (Exact name of registrant as specified in its charter) Nevada 000-49993 56-2284320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4630 Campus Drive, Suite 101 Newport Beach, CA92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-999-8039 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On October 6, 2009, Li & Company, PC (“Li and Company”) resigned as the Registrant’s independent registered public accounting firm.The reports of Li & Company on the Registrant’s financial statements for the fiscal years ending July 31, 2007 and July 31, 2008 did not contain any adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope or accounting principles other than an explanatory paragraph as to the Company's ability to continue as a going concern. During the two fiscal years ended July 31, 2008 and 2007, and through October 6, 2009, there were no disagreements between the Registrant and Li & Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Li & Company would have caused Li & Company to make reference to the matter in its reports on the Registrant’s consolidated financial statements for such years. During the two fiscal years ended July 31, 2008 and 2007 and through October 6, 2009, there were no reportable events as the term described in Item 304(a)(1)(iv) of Regulation S-X. The Registrant provided Li & Company with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission and requested that Li & Company furnish the Registrant with a letter addressed to the Securities and Exchange Commission stating whether it agrees with above statements and, if it does not agree, the respects in which it does not agree.The letter shall be filed as Exhibit 16.2 by amendment to this Current Report on Form 8-K. Previously, the Registrant filed its 10-Q for the quarter ended October 31, 2007 without a review by Li & Company leading to the resignation of Li & Company on January 18, 2008.On May 12, 2008, the Registrant reengaged Li & Company as its new independent certified public accounting firm to review the Registrant’s financial statements.Prior to such engagement, the Registrant did not consult such firm on any of the matters referenced in Regulation S-K Item 304(a)(2)(i). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FORCE FUELS, INC. (Registrant) Date: October 12, 2009 By: /s/Oscar F. Luppi Oscar F. Luppi, President and Chief Executive Officer
